Citation Nr: 9931158	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to December 1, 1995 
for service connection for cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
September 1945 and from May 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
Regional Office (RO) which established service connection for 
the cause of the veteran's death; awarded dependency and 
indemnity compensation to the appellant; effectuated the 
award as of December 1, 1996.  


FINDINGS OF FACT

1.  The veteran died in August 1981.  The cause of death was 
certified as myeloma.  

2.  In November 1996, the appellant submitted an application 
for dependency and indemnity compensation, death pension and 
accrued benefits by a surviving spouse.  

3.  In July 1997, the RO established service connection for 
the cause of the veteran's death based on the veteran's 
service and the diagnosis of myeloma.  

4.  In January 1998 the effective date was amended to 
December 1, 1995.  


CONCLUSION OF LAW

An effective date prior to December 1, 1995 for the award of 
dependency and indemnity compensation is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.114, 3.400 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code (1999), the effective date of an 
award based on a claim for dependency and indemnity 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991).  The effective 
date of an award of dependency and indemnity compensation for 
which an application is received within one year from the 
date of death shall be the first day of the month in which 
the death occurred.  38 U.S.C.A. § 5110(d)(1) (West 1991).  
Where dependency and indemnity compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 1991).  

Title 38 of the Code of Federal Regulations (1999) clarifies 
that the effective date of an award of dependency and 
indemnity compensation based on an original claim or a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400 (1999).  The provisions of 38 
C.F.R. § 3.114(a) (1999) direct, in pertinent part, that:

(a)	Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary or by the Secretary's 
direction, the effective date of such 
award or increase shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

The veteran's service personnel records indicate that he 
served with the Navy Reserves in the Republic of Vietnam 
during the Vietnam era.  The veteran died in August 1981.  
The cause of death was certified as myeloma.  

The appellant submitted an application for burial benefits in 
September 1981.  She submitted an application for dependency 
and indemnity compensation, death pension and accrued 
benefits by a surviving spouse (DIC) in November 1996.  The 
RO granted service connection for cause of the veteran's 
death in July 1997.  The appellant filed a notice of 
disagreement with regard to the effective date of the award 
of benefits.  In January 1998 the effective date was changed 
to December 1, 1995.  The appellant filed a notice of 
disagreement to the December 1, 1995 effective date.  

In her substantive appeal she wrote that she filed for DIC 
and pension in September 1981.  She indicated that the VA 
could not locate her husband's records and claimed that he 
did not serve in Vietnam.  The appellant stated that she 
applied for DIC benefits again in November 1996 after her 
congressman helped her to prove her husband's service in 
Vietnam.  She felt that since she had previously applied for 
DIC benefits and was not considered.  The VA erred in not 
soliciting and assisting in developing her claim after the 
legislation was passed.  The appellant believes that the 
effective date of her award should be September 9, 1994 the 
date of the liberalizing regulation.  

The Board notes that the appellant only submitted an 
application for burial benefits in September 1981.  The 
application for burial benefits did not include a box, which 
indicated that the veteran's death was related to service.  
An application for DIC benefits dated September 1981 is not 
of record in the claims folder.  

The terms application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement to a benefit."  38 C.F.R. § 3.1(p) (1999).  Any 
written communication which indicates an intent to apply for 
an identified benefit may be considered an informal claim.  
See 38 C.F.R. § 3.155(a) (1998); See also Rodriguez v. West, 
No. 98-7087, slip op. at 7 (Fed. Cir. Aug. 25, 1999).  A 
claim for VA benefits must be submitted in the form 
prescribed by the Secretary before any benefits can be 
awarded.  See 38 U.S.C.A. § 5101; See also Jones v. West, 136 
F. 3d 1296, 1299 (Fed. Cir. 1998).  Mitscher v. West, No. 98-
502, slip op. at 10 (Vet. App. Oct. 15, 1999).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that an application for VA burial benefits is not a 
formal application for DIC.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995); Herzog v. Derwinski, 2 Vet. App. 502. 
503 (1992).  In Shields, supra, the Court also held that the 
application for burial benefits would not be construed as an 
informal claim for DIC because the claimant had not checked 
the box on the application which indicated that the veteran's 
death was related to service.  Mitscher v. West, No. 98-502, 
slip op. at 12 (Vet. App. Oct. 15, 1999).

In this case, there was no box on her application for burial 
benefits to indicate that the veteran's death was related to 
service.  Therefore, her application for burial benefits was 
not an informal claim or a formal claim DIC for benefits.  
The appellant did not submit an application form for DIC to 
VA within one year of the date of the veteran's death.  She 
did not file, in 1981, a claim for DIC in the manner 
prescribed by the Secretary.  See Jones, supra.  For that 
reason, the RO's decision that the appellant had not filed a 
claim for DIC benefits prior to November 1996 was not 
contrary to law.  

Effective June 9, 1994, the Secretary of the VA amended the 
portions of the 38 C.F.R. §§ 3.307, 3.309 (1999) applicable 
to diseases associated with exposure to certain herbicide 
agents.  Under the amended regulations, service connection 
will generally be established for multiple myeloma even 
though there is no record of such disease during service if 
the veteran served in the Republic of Vietnam during the 
Vietnam era and the disorder becomes manifest to a degree of 
10 percent or more at any time after service.  38 C.F.R. 
§ 3.309(e) (1999).  Pursuant to 38 C.F.R. § 3.114, the 
earliest that the appellant became eligible for service-
connected benefits for multiple myeloma was June 1994.  
(Since there had been no prior claim for DIC, the holding in 
Neihmer v. United States Veterans' Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989) is not applicable.).  The 
appellant was not entitled to a grant of DIC prior to June 
1994.  See Adams v. West, No. 97-1708, slip op. at 4-5 (Vet. 
App. April 2, 1999).  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The RO 
established service connection for the cause of the veteran's 
death and awarded dependency and indemnity compensation to 
the appellant under the provisions of 38 C.F.R. §§ 3.307, 
3.309 (1999).  The award was effectuated as of December 1, 
1995 one year prior to the receipt of the appellant's 
application for DIC benefits.  

Generally, the Board observes that an award of dependency and 
indemnity compensation may not be effectuated prior to the 
effective date of the liberalizing regulations under which it 
was granted.  See Neihmer.  

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114 (a)(3) (1999).  The liberalizing regulation was 
effective June 9, 1994 and the appellant's application for 
DIC benefits was received by the RO in December 10, 1996.  
Her application was received by the RO more than 1 year after 
the effective date of the liberalizing regulation; 
consequently benefits may be authorized for a period of 1 
year prior to December 10, 1996.  The RO assigned the correct 
effective date of December 1, 1995.  

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of an appellant's claim, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the appellant's claim is denied.  

Lastly, the September 29, 1981, letter to the appellant 
informed her that the evidence does not show that the 
veteran's was due to a service-connected condition.  Since 
the amount of the burial award was dependent on whether death 
was service connected, the statement was correct for the 
purpose of granting the benefit sought on the claim.  
However, there remained no claim for DIC until 1996 and the 
effective date of DIC is determined by the date of that 
claim.  Stated differently prior to 1996 there had been no 
formal claim, informal claim or intent to file a claim for 
DIC.  


ORDER

An effective date prior to December 1, 1995 for the award of 
service connection for cause of the veteran's death is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

